Endicott, J.
There was evidence upon which this case could properly be submitted to the jury. The plaintiffs occupied as tenants the lower floor of a building belonging to the defendants. The defendants occupied the floor above. There was a pipe leading through the plaintiffs’ premises which conveyed the waste water and material from the manufactory, sinks and water closet of the defendants to the sewer below. This pipe was alleged to be in charge of the defendants, and evidence was offered that they had so treated it, and had, from time to time, upon notice, made repairs upon it. But they negligently suffered it to be out of repair, whereby the water damaged 'the goods of the plaintiffs. It was a question of fact for the jury, whether the pipe was in charge of the defendants, and was out of repair through their negligence. The rule that "a landlord is not bound to keep the premises of his tenant in repair, and therefore cannot be held responsible for negligence, if out of repair, has no application to the facts presented in this case.
The defendants also had an engine on their premises, and the plaintiffs contended that by their negligent management of the engine, and their negligence in not keeping its pipes and pumps in repair, they leaked, and caused the water to come down and damage their goods. Evidence was offered on these points, and it was for the jury to decide.
The rulings of the presiding judge were carefully stated, and are not open to exception. Exceptions overruled.